DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, 10-19 and 21-23 are pending. 
This application is a divisional of U.S. application 16/050,754 filed 7/13/2018 now U.S. patent 10,442,867 which claims priority to provisional application 62/539,483 filed 7/31/2017. The first line requires updating. 

Information Disclosure Statement
Information disclosure statements filed 2/24/15 and 1/8/16 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  There are three notations on the IDS. First, if the document has been identified and considered, it is initialed. In the case that the document could not be located, it has been crossed off of the IDS. A search of the prior references as well as those submitted with this application was made and did not contain Shah et al. As this appears to be missing from the file, it would be remedial to include a copy and a new 1449 with their listing in the response. Third, for document listed as a Search reports and Written Opinions, these have been considered but have been crossed off of the Form 1449.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.   Specifically, page 25 contains sequences (GGGS identified as SEQ ID NO:15) that are not identified by sequence identifier. The specification should be amended to insert SEQ ID NO:15 after each occurrence. 
Secondly, all sequence information is missing from SEQ ID NO:s 16-34. For example, 

    PNG
    media_image1.png
    66
    203
    media_image1.png
    Greyscale

The sequence for SEQ ID NO:27 and 28 was searched with the full length SEQ ID NO:s 1-4. Therefore, the nature of the non-compliance did not preclude the examination on the merits of the instant application, the results of which follow.

Specification
It is acknowledged that the sequence listing on pages 89-107 of the instant application is a copy of the specification and sequence listing from the parent.  However, according to 37 CFR 1.823 (1)(a) which states the following:  “If the  “Sequence Listing ” required by §1.821(c) is submitted on paper: The  “Sequence Listing,” setting forth the nucleotide and /or amino acid sequence and associated information in accordance with paragraph (b) of this section, must begin on a new page and must be titled “Sequence Listing. ”  Therefore, applicants must submit a new copy of the sequence listing, CRF and a letter stating that the contents of the sequence listing and the CRF are the same.  Furthermore, the sequence listing on pages 89-107 must be deleted. 
 Claim Objections
Claims are objected to because of the following informalities:  claim 1 is grammatically incorrect. SEQ ID NO:2 and 4 are the amino acid sequence of the entire CAR. As positioned it appears to be limiting the antigen binding domain. This sequence listing should be deleted and moved to directedly after “chimeric antigen receptor (CAR)”. 

    PNG
    media_image2.png
    125
    767
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    133
    638
    media_image3.png
    Greyscale

Th  sequences which define the coding sequences comprise a leader sequence , either CD19 or CD20 VH and VL with the alternative VL, CD8 hinge +TM, 4-1BB and CD3z costimulatory domain.
Claim 8 should be amended to recite -- a transmembrane domain of a protein selected from the group consisting of the alpha chain of the T-cell receptor, the beta chain of the T-cell
receptor, the zeta chain of the T-cell receptor, CD8, CD28, CD3 epsilon, CD45, CD4,CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137 CD154, and TNFRSF19--. The abbreviations of terms for proper flow should be avoided. This is true of claim 18. 
	Claim 14 repeats an abbreviation provided for in claim 1. The point of using an abbreviation is to use the abbreviated form. 

Claims 2, 3, 6, 7, 10, 12, 15-17, 19 and 22 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
Claims 5 and 21 are vague and indefinite in that the metes and bounds of the term “derived from” are unclear.  It is unclear the nature and number of steps required to obtained a “derivative” of.  The term implies a number of different steps that may or may not result in a change in the functional characteristics of  from the source that it is “derived from”.  
Claim Rejections - 35 USC § 112 ¶4 rejection 

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112 prohibiting improper multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 8, 11, 18 and 21 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 refers to a linker system that is not part of SEQ ID NO:1-4. These are claimed sequences and hence require the components within. They appear to use a CD8 linker. This is true of claim 21.
 Claim 8 recites a number of transmembrane domains that are outside of the scope of SEQ ID NO:s 1-4. The recited sequence use the CD8 TM. This is true of claim 18. 
 In claim 11, this format is not present in SEQ ID NO:s 1-4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-8, 10-19 and 21-23 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 15 and 34 of copending Application No. 17/436, 432.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. The copending claims are drawn to a nucleic acid as are the instant claims wherein the nucleic acid encodes a CD19/CD20 antigen binding domain with a CD8 linker and transmembrane domain and at least one intracellular signaling domain (see claims 34 especially. The disclosure teaches that these sequences are the same as that in SEQ ID NO:1 (see SEQ ID NO:98 which comprises SEQ ID NO:1 including CD8 hinge+TM, 4-1BB and CD3z stimulatory signal domains).  
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 17/436, 432, then two different assignees would hold a patent to the claimed invention of copending Application No. 17/436, 432, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Claim 13 and 23 do not read outside of claim 1 as the sequence allows for additionally costimulatory signaling domains. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633